Citation Nr: 9924778	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  96-37 119A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for right carpal tunnel 
syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969.

This case was previously before the Board of Veterans Appeals 
(Board) in April 1996 and June 1998, on which occasions it 
was REMANDED for additional development.  The case is now, 
once more, before the Board for appellate review.

Based on a review of the file, it is unclear whether the 
veteran wishes to pursue the issues of service connection for 
"substance abuse" and unspecified joint pain secondary to his 
service-connected post-traumatic stress disorder.  Similarly 
unclear is whether the veteran wishes to pursue the issue of 
an increased evaluation for the service-connected residuals 
of a shell fragment wound to Muscle Group VII of the right 
forearm with tardy ulnar palsy.  Inasmuch as these issues 
have not been developed or certified for appellate review, 
they are not for consideration at this time.  They are, 
however, being referred to the Regional Office (RO) for 
clarification, and, if necessary, appropriate action.  


FINDINGS OF FACT

1.  The claim for service connection for right carpal tunnel 
syndrome is not supported by cognizable evidence showing that 
the disability was present in service, or is otherwise of 
service origin.

2.  The veteran's service-connected post-traumatic stress 
disorder is currently productive of occupational and social 
impairment, with deficiencies in most areas, 



such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activity; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  

3.  The veteran's service-connected disabilities, when taken 
in conjunction with his education and occupational 
experience, are sufficient to preclude his participation in 
all forms of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The claim for service connection for right carpal tunnel 
syndrome is not well grounded.  38 U.S.C.A. § 5107 (West 1991 
& Supp. 1998).  

2.  A 70 percent evaluation for service-connected post-
traumatic stress disorder is warranted.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1998); 38 C.F.R. Part 4, Code 9411 (1998).  

3.  The veteran's service-connected disabilities render him 
individually unemployable.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.340, 3.341, 4.16 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the record discloses that a portion of the 
veteran's active duty was served with the United States 
Marine Corps in the Republic of Vietnam.  Awards and 
commendations given the veteran include the Purple Heart 
Medal, the Combat Action Ribbon, the Presidential Unit 
Citation, the Republic of Vietnam Meritorious Unit Citation, 
and the Republic of Vietnam Campaign Medal.  

Service medical records are negative for history, complaints 
or abnormal findings indicative of the presence of right 
carpal tunnel syndrome.  

Department of Veterans Affairs (VA) medical examinations 
conducted in September 1973 and October 1977 are likewise 
negative for evidence of right carpal tunnel syndrome.  

In a VA outpatient treatment record dated in January 1978, it 
was noted that nerve conduction velocity studies were 
suggestive of the presence of mild ulnar nerve entrapment.  

In correspondence of April 1978, the veteran's former 
employer wrote that, during the veteran's employment as a 
pipe grinderman, his performance was excellent.  Reportedly, 
the cause of the veteran's dismissal from employment was 
"excessive loss of time" resulting from an aggravation of the 
veteran's physical wounds.  

In August 1986, a VA psychiatric examination was 
accomplished.  At the time of that examination, it was noted 
that, while the veteran did not currently meet the criteria 
for post-traumatic stress disorder, the material presented 
during the course of the psychiatric interview was being 
placed into the record "for future reference, in case there 
might be some later decompensation of a delayed nature."  

A VA surgical record dated in September 1993 is to the effect 
that the veteran underwent a right carpal tunnel release at 
that time.  At the time of the surgery in question, the 
veteran presented with complaints of numbness and tingling in 
his hands, predominantly in the median nerve distribution, 
but, in the right hand, in the ulnar nerve distribution as 
well.  Reportedly, preoperative electromyographic studies had 
demonstrated decreased amplitude as well as a prolonged 
duration interval in the median and ulnar nerve 
distributions.  

In correspondence received in December 1994, it was noted 
that the veteran was currently employed with a security 
agency, where he had worked since March of 1990.  Reportedly, 
while on duty, the veteran had "physically stopped" a runaway 
vehicle which would have struck a Government building had he 
not done so.  In the opinion of his employer, the veteran was 
a "hard and conscientious worker," who was "doing a good job" 
for the security agency.  

In correspondence from the veteran's personal trainer 
received in April 1996, it was noted that, due to rupture of 
the flexor digitorum superficialis in the veteran's forearm, 
he was unable to lift any heavy weight which required a 
"gripping movement."

In October 1996, a VA orthopedic examination was 
accomplished.  At the time of evaluation, the veteran stated 
that the "situation" with his right forearm and hand had 
remained "more or less stable until the early 1990's."  
Reportedly, at that time, the veteran was performing some 
rather heavy labor, and developed numbness and tingling in 
both hands, leading to later bilateral carpal tunnel surgery.  
Following examination, the examiner commented that he had 
reviewed the veteran's claims folder, and could find nothing 
which contradicted the veteran's history or examination 
findings.  In his opinion, the veteran's right carpal tunnel 
syndrome had not been increased by his service-connected 
shrapnel injury.  Rather, the veteran's history and 
examination indicated that these were "totally separate 
problems."  According to the examiner, the veteran's carpal 
tunnel syndrome probably did not have any relationship to his 
service-connected residuals of shrapnel injury.  

VA outpatient treatment records covering the period from June 
to August 1997 show treatment during that time for the 
veteran's post-traumatic stress disorder.  In late June 1997, 
the veteran complained of "continued difficulties" with his 
home situation, as well as "fixed delusional beliefs" 
regarding women.  The clinical assessment was post-traumatic 
stress disorder, with poor coping skills.  In early August 
1997, the veteran stated that he was currently living in his 
car and "bathing in the river," and would like assistance in 
finding housing.  In mid-August 1997, it was noted that the 
veteran had been given notice that services would not be 
available to him for two years due to his "continued 
dangerousness" to VA staff.

In December 1997, a VA psychiatric examination was 
accomplished.  At the time of evaluation, it was noted that 
there had been allegations that the veteran had previously 
made threats against VA personnel, and, for this reason, he 
had been "banned" from VA facilities.  The veteran strongly 
denied these allegations, and stated that someone "lied about 
him."  Reportedly, since leaving the Marine Corps, the 
veteran's work history had been "sporadic," in that he had 
experienced "trouble" in finding a career.  Currently, the 
veteran was unemployed, and receiving unemployment 
compensation.  According to the veteran, he was "homeless" 
and was considering the possibility of sleeping in his car.  
His most recent job had been that of a "flagger" with a tree 
trimming company, though he had been recently "laid off" 
because there was "just not enough work."  

At the time of evaluation, the veteran complained that he was 
very nervous and jumpy, and that he thought about Vietnam 
"all the time."  He further stated that he did not have a lot 
of interest in life, and tended to "stay by himself."  
Reportedly, the veteran had been living in a trailer court 
with another Vietnam veteran, at which time a "conflict" 
developed, apparently resulting in the veteran's leaving the 
trailer.  The veteran commented that he did not have much 
hope for his future, and was very worried about his physical 
condition.  He further noted that he was a "very angry 
person," who was prone to angry outbursts, and that he was 
"very vigilant," responding strongly to any kind of loud 
noise.  According to the veteran, since leaving the Marine 
Corps, he had been "disappointed" that he had not been able 
to get "any kind of a steady career."  His favorite job had 
been as a security guard, but, for one reason or another, he 
"just didn't continue in a job."  According to the veteran, 
he was usually "laid off."  Regarding future plans, the 
veteran stated that he just wanted "to survive."  While he 
would like to work once again in the security field, he did 
not know if this was going to be possible.  

On mental status examination, the veteran was casually 
dressed and somewhat disheveled.  He talked very rapidly, and 
rambled "on and on."  The veteran became quite histrionic as 
he described his Vietnam experience, his pain, and how he had 
"struggled" in life.  The veteran tended to present himself 
as a nice person who was "misunderstood."  He became somewhat 
irate when speaking about people who had accused him of being 
overly aggressive, though he himself admitted that sometimes 
he lost his temper.  There was no evidence of any gross 
disorganization of thought, and the veteran denied 
hallucinations.  Certainly, he came across as a somewhat 
suspicious person who preferred to stay by himself.  The 
veteran admitted to some depression and stated that he was 
worried about his future.  He reported trouble sleeping, as 
well as a tendency to "eat too much."  At the time of 
evaluation, the veteran was well oriented, and his memory was 
intact.  His cognitive functioning appeared to be in about 
the average range, and he was able to give a pretty good 
store of general information, and define various vocabulary 
words.  During the course of the evaluation, it was noted 
that the veteran displayed "some elements" of post-traumatic 
stress disorder, as well as a passive-aggressive personality 
with explosive traits.  The veteran was described as a 
"loner" with a very poor support system, and a Global 
Assessment of Functioning rating of approximately 50 to 60, 
indicating moderate to serious symptoms.  

In the opinion of the examiner, the veteran was a man who had 
"struggled" in life since leaving the military, and had not 
been able to establish himself in any kind of career.  The 
veteran came across as a chronically angry, histrionic 
person, who had been unable to sustain relationships or jobs.  
The veteran endorsed many of the criteria for post-traumatic 
stress disorder, with some element of the disability 
expressing itself in a delayed fashion.  Certainly, the 
veteran's Vietnam experience, including his wounding there, 
had been difficult.  It was, nonetheless, very hard for the 
examiner to sort things out.  It was his feeling that the 
veteran had suffered "a failed life" in many ways, with 
numerous physical problems, only one of which was related to 
his Vietnam experience.  Reportedly, he was a person who had 
not been able to cope with the demands of life in a 
complicated society.  Under such circumstances, it was hard 
to blame all of the veteran's problems on Vietnam.  While 
struggling socially and in his employment, this had to be 
viewed as being mostly due to circumstances outside his 
Vietnam experience.  At the same time, for the veteran's 
story to be believed, it had to be said that he had certain 
psychological symptoms related to his Vietnam experience, and 
that to some extent, he did fulfill the criteria for post-
traumatic stress disorder related to his Vietnam experience.  
In the opinion of the examiner, Vietnam could not be blamed 
for the veteran's significant failures of life, at least not 
to the extent of explaining them completely.  

In a VA Application for Increased Compensation Based on 
Unemployability dated in April 1998, the veteran indicated 
that he had completed one year of college, and had last 
worked in 1997 in the security field.  The veteran 
additionally indicated that he had completed an eight-hour 
course as a "flagger" in August 1998.

In a statement from a former service colleague, apparently 
received in May 1998, it was noted that the veteran's 
response to his past and "personal sacrifice" had contributed 
"a great extent to his semi-employment."

In correspondence of May 1998, an associate of the veteran 
stated that he had known the veteran for approximately five 
years, and that, during that time, he had seen the veteran go 
through "4 or 5 surgeries" with "a lot of pain and mental 
anguish."  According to the veteran's friend, he (the 
veteran) had been unable to keep a job due to lost time or 
physical conditions which would hinder his performance.  
Additionally noted was that the veteran's willingness to work 
seemed to "far out weigh" his ability to work.  

Pertinent diagnoses noted at the time of a VA neurologic 
examination in August 1998 included bilateral carpal tunnel 
syndrome, status post bilateral release, with improvement on 
the left, and a poor surgical response on the right; and mild 
right ulnar neuropathy, likely related to a shell fragment 
wound in 1967.  In the opinion of the examiner, it was 
"medically unlikely" that the veteran's carpal tunnel 
syndrome was etiologically related to his shrapnel injury in 
1967.  Rather, it was "medically likely" that his ulnar 
neuropathy was related to that injury.  

On VA nerve conduction studies conducted in September 1998, 
it was noted that the veteran was status post bilateral 
carpal tunnel release, and that 1994 electromyography/nerve 
conduction studies had showed essentially normal median and 
ulnar nerve function on the right.  At the time of 
evaluation, the veteran reported improving daytime symptoms 
and ability to drive, but increasing forearm pain at night, 
as well as a "hot feeling" over the olecranon radiating down 
the ulnar aspect of his forearm for the past five months.  
The clinical impression was of a normal ulnar study, and a 
normal median motor study, improved since 1994.  Additionally 
noted was that minimally abnormal distal median sensory 
responses remained essentially unchanged.  

Analysis

I.  Service Connection for Right Carpal Tunnel Syndrome

The veteran in this case argues that his current right carpal 
tunnel syndrome symptomatology is proximately due to and/or 
the result of his service-connected residuals of a shell 
fragment wound to Muscle Group VII of the right forearm.  In 
the alternative, it is argued that the veteran's right carpal 
tunnel syndrome symptomatology has undergone an increase in 
severity, which is to say, has been aggravated by, his 
service-connected residuals of a shell fragment wound to the 
right forearm.  In that regard, the threshold question which 
must be resolved is whether the veteran's claim is well 
grounded.  See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim, meaning a claim 
which appears to be meritorious.  See Murphy, 1 Vet. App. 81.  
A mere allegation that a disability is service connected is 
not sufficient; the veteran must submit evidence in support 
of his claim would "justify a belief by a fair and impartial 
individual that the claim is plausible."  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence), and of a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  See Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  The second and third elements 
of this equation may also be satisfied under 38 C.F.R. 
§ 3.303(b) (1998), by (a) evidence that a condition was 
"noted" during service or during an applicable presumptive 
period; (b) evidence showing post service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the postservice symptomatology.  See 38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. 488 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumptive period and (ii) present manifestations of the 
same chronic disease.  Ibid.  For the purpose of determining 
whether a claim is well grounded, the credibility of the 
evidence in support of the claim is presumed.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  Service connection may additionally be granted 
for disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1998).  

In the present case, service medical records fail to 
demonstrate the presence of right carpal tunnel syndrome.  
The earliest clinical indication of the presence of that 
particular disability is revealed by VA treatment records 
dated in 1993, approximately 24 years following service 
discharge, at which time the veteran underwent a right carpal 
tunnel release.  At the time of a VA orthopedic examination 
in October 1996, the veteran himself stated that, while since 
the time of his discharge from service, he had experienced 
right forearm pain associated with his service-incurred shell 
fragment wound, the "numbness and tingling" in his right 
forearm had its inception no earlier than the 1990's.

The Board acknowledges the veteran's argument to the effect 
that his right carpal tunnel syndrome is in some way due to 
or, in the alternative, aggravated by his service-connected 
residuals of a shell fragment wound to the right forearm.  
However, at the time of the aforementioned VA orthopedic 
examination, it was noted that there was no relationship 
between these two disabilities, and that, in fact, they were 
"two separate and unrelated problems."  

As noted above, in order for a claim to be well grounded, 
there must be competent evidence not only of a current 
disability, but of a nexus between some inservice injury or 
disease and that disability, or, in the case at hand, between 
that disability and some service-connected disability or 
disabilities.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also Allen v. Brown, 7 Vet. App. 439 (1995).  
Notwithstanding the current diagnosis of right carpal tunnel 
syndrome, the only evidence which the veteran has submitted 
which supports a finding of a nexus to service is his own 
testimony.  Evidence of such a nexus, however, cannot be 
provided by lay testimony, because "lay persons are not 
competent to offer medical opinions."  Grottveit, supra; see 
also Meyer v. Brown, 9 Vet. App. 425 (1996); Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc); Grivois v. Brown, 6 
Vet. App. 136 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Moreover, the veteran has failed to provide evidence 
of continuity of symptomatology under 38 C.F.R. § 3.303(b).  
See Savage, 10 Vet. App. at 498.  His statements, in and of 
themselves, are insufficient to relate his current 
symptomatology to his prior symptoms, or to his period of 
service, or his service-connected residuals of a shell 
fragment wound.  See Savage, supra.  Based upon a full review 
of the pertinent evidence of record, the Board is unable to 
conclude that the veteran's right carpal tunnel syndrome, 
first persuasively documented many years following service 
discharge, was present in service, or is otherwise of service 
origin.  Under such circumstances, his claim is not well 
grounded and must be denied.  

II.  Increased Evaluation for Post-traumatic Stress Disorder

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  However, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (See 
38 C.F.R. § 4.2), the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board observes that, on November 7, 1996, there became 
effective new schedular criteria for the evaluation of 
service-connected mental disorders.  Under those schedular 
criteria, a 10 percent evaluation is warranted where there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or symptoms controlled by continuous medication.  A 
30 percent evaluation requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and/or mild memory loss (such as forgetting 
names, directions, or recent events).  A 50 percent 
evaluation requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 
70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activity; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect in personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  A 
100 percent evaluation requires total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, one's own 
occupation, or own name.  38 C.F.R. Part 4, Code 9411 
(effective November 7, 1996).

Based on the aforementioned, it is clear that the veteran 
experiences rather significant social and occupational 
impairment as a result of his service-connected post-
traumatic stress disorder.  In that regard, during the period 
from June to August 1997, the veteran was described as 
exhibiting "poor coping skills."  On VA psychiatric 
examination in December 1997, the veteran described himself 
as "nervous and very jumpy."  He additionally stated that he 
did not have much hope for the future, and was "very worried" 
about his physical condition.  According to the veteran, he 
was always very vigilant, and responded "strongly" to any 
kind of loud noise.  During the course of the psychiatric 
interview, he became somewhat irate when discussing people 
who had accused him of being overly aggressive, though he 
himself admitted that he had lost his temper on occasion in 
the past.  In the opinion of the examiner, the veteran had 
established no enduring interpersonal relationships, nor had 
he been able to establish himself in any kind of a career.  
Rather, he came across as a chronically angry, histrionic 
person who was unable to sustain either relationships or 
jobs.  

The Board acknowledges that the record is not without 
ambiguity regarding the disabling effects of the veteran's 
post-traumatic stress disorder.  Indeed, at the time of the 
aforementioned VA psychiatric examination, it was noted that 
it was "hard to blame" all of the veteran's problems on his 
Vietnam experience.  Nonetheless, at the time of that 
examination, the veteran displayed "certain psychological 
symptoms" which were felt to be related to his service in 
Vietnam.  In the absence of competent medical evidence 
specifically attributing the veteran's current psychiatric 
problems to some other disability, it is not unreasonable to 
conclude that post-traumatic stress disorder is largely 
responsible for the veteran's current difficulties.

The need to distinguish the effects of 
one condition from those of another is 
not unique to mental disorders, but 
occurs whenever two conditions, one 
service connected and one not, affects 
similar functions or anatomic areas.  
When it is not possible to separate the 
effects of the conditions, VA regulations 
at 38 C.F.R. § 3.102 (1998), which 
require that reasonable doubt on any 
issue be resolved in the claimant's 
favor, clearly dictate that such signs 
and symptoms be attributed to the 
service-connected condition.  61 Fed. 
Reg. 52698 (1996) (commentary 
accompanying amendments to VA regulations 
governing the rating of mental 
disorders).

Based on the above findings, the Board concludes that the 
veteran's post-traumatic stress disorder is the more probable 
cause of his current difficulties, difficulties which are 
characterized by deficiencies in work, family relations, and 
mood, as well as depression affecting his ability to function 
independently, appropriately, and effectively, impaired 
impulse control, and an inability to establish and maintain 
effective relationships.  Under such circumstances, the Board 
is of the opinion that a 70 percent evaluation is warranted 
for the veteran's service-connected post-traumatic stress 
disorder.  A 100 percent schedular evaluation is not in 
order, inasmuch as the veteran does not currently exhibit the 
gross impairment in thought processes, persistent delusions, 
or disorientation to time or place requisite to the 
assignment of such an evaluation.  

III.  Total Disability Rating Based on Individual 
Unemployability Due to Service-connected Disability

As noted above, during the course of a VA Application for 
Increased Compensation Based on Unemployability in April 
1998, the veteran indicated that he had completed one year of 
college.  Reportedly, the veteran had occupational experience 
in the security field, and as a "flagger," and last worked in 
1997.  The veteran's current service-connected disabilities 
consist of the residuals of a shell fragment wound to Muscle 
Group VII of the right forearm, with tardy ulnar palsy, 
assigned a 20 percent evaluation; and (as per the above 
discussion), post-traumatic stress disorder, assigned a 
70 percent evaluation.  The combined disability evaluation 
for the veteran's various service-connected disabilities is 
80 percent.

The veteran in this case seeks a total disability rating 
based upon individual unemployability.  In essence, it is 
argued that the veteran's various service-connected 
disabilities, when taken in conjunction with his education 
and occupational experience, are sufficient to preclude his 
participation in all forms of substantially gainful 
employment.  In that regard, total disability ratings for 
compensation may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 4.16 (1998).  

In the present case, a review of the record discloses that, 
as a result of the veteran's service-connected residuals of a 
shell fragment wound to his right forearm, he has experienced 
considerable job difficulties.  Indeed, in correspondence of 
May 1998, one of the veteran's acquaintances, who had known 
him for approximately five years, commented that he (that is, 
the veteran) had been unable to keep a job "due to lost time 
or physical conditions which would hinder his performance."  
On VA psychiatric examination in December 1997, it was noted 
that the veteran's work history had been "sporadic" and that 
he had had difficulty in "finding a career."  At that time, 
the veteran was unemployed, and receiving unemployment 
compensation.  While in the past, he had worked as a security 
guard, he had, apparently, been "laid off."  In the opinion 
of the psychiatric examiner, the veteran had been "struggling 
in employment," and unable to cope with the demands of life 
in a complicated society.

The Board acknowledges that, as per the aforementioned 
discussion, the veteran's Vietnam experience does not 
represent a complete explanation for the failures in his 
life.  Nonetheless, based upon a review of the entire 
evidence of record, the Board is of the opinion that the 
veteran's combined service-connected disabilities, when taken 
in conjunction with his relatively limited occupational 
experience, are sufficient to preclude his participation in 
all forms of substantially gainful employment.  Accordingly, 
a total disability rating based upon individual 
unemployability is in order.

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony given at the time of 
personal hearings in November 1994 and July 1996.  Such 
testimony, however, as it pertains to the issue of service 
connection for right carpal tunnel syndrome, is regrettably 
not probative when taken in conjunction with the entire 
objective medical evidence presently on file.  The Board does 
not doubt the sincerity of the veteran's statements, or those 
submitted in support of his claim.  Those statements, 
however, in and of themselves, do not provide a persuasive 
basis for a grant of the benefits sought in light of the 
evidence as a whole.  


ORDER

Service connection for right carpal tunnel syndrome is 
denied.  

An increased (70%) evaluation for post-traumatic stress 
disorder is granted, subject to regulations governing the 
payment of monetary awards.  

A total disability rating based upon individual 
unemployability due to service-connected disability is 
granted, subject to regulations governing the payment of 
monetary awards.  


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

